Por cuanto, dictada, sentencia en este caso por la Corte de Dis-trito de San Juan el 13 de junio de 1941, decretando el desahucio solicitado.; y
Por Cuanto, notificada la sentencia a la parte perdidosa el 27 de junio, apeló para ante este tribunal el 2 de julio siguiente, sin prestar la fianza que para responder de los daños y perjuicios y de las costas exige la ley; y
Por Cuanto, basándose en ello la parte apelada pidió- a este tribunal la desestimación del recurso por moción de 10 de julio, señalada para verse el 21; y
Por cuanto, al llamarse la moción para su vista el secretario in-formó que se había radicado un escrito por la parte apelante alla-nándose a la desestimación,
Por tanto, vista la ley y jurisprudencia aplicables se declara con lugar la moción y en su consecuencia se desestima el recurso.